UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7373


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JIMMY PRUITT DAWKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:07-cr-01454-HMH-1; 6:15-cv-02411-HMH)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmy Pruitt Dawkins, Appellant Pro Se.    Maxwell B. Cauthen,
III,   Assistant  United States  Attorney,   Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jimmy Pruitt Dawkins seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.             28      U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent     “a    substantial     showing        of     the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that     reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,       537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

       On appeal, we confine our review to the issues raised in

the Appellant’s brief.          See 4th Cir. R. 34(b).               Because Dawkins’

informal brief does not challenge the basis for the district

court’s disposition, Dawkins has forfeited appellate review of

the    court’s     order.      Accordingly,        we    deny    a     certificate     of

appealability and dismiss the appeal.                     We dispense with oral

                                           2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3